Name: 2005/445/EC: Commission Decision of 13 June 2005 authorising Belgium to carry out only two pig surveys a year (notified under document number C(2005) 1747) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  farming systems;  agricultural activity
 Date Published: 2005-06-17

 17.6.2005 EN Official Journal of the European Union L 154/32 COMMISSION DECISION of 13 June 2005 authorising Belgium to carry out only two pig surveys a year (notified under document number C(2005) 1747) (Only the French and Dutch texts are authentic) (Text with EEA relevance) (2005/445/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 93/23/EEC of 1 June 1993 on the statistical surveys to be carried out on pig production (1), and in particular Article 1(2), (3) and (4) thereof, Whereas: (1) Pursuant to Directive 93/23/EEC, the Commission may authorise the Member States to reduce the number of pig surveys to two per year and/or to make use of administrative sources instead of livestock surveys, on condition that they satisfy the obligations arising from the said Directive. (2) By Commission Decision 2002/442/EC of 10 June 2002 (2), Belgium had already obtained authorisation for a period of three years. (3) By letter of 7 December 2004, Belgium submitted a request seeking to extend the authorisation granted by Decision 2002/442/EC and submitted the report required by the Decision. (4) Belgium has submitted methodological documentation which, in line with Directive 93/23/EEC, guarantees that the quality of the production forecasts will be maintained. (5) Belgium should be authorised to carry out only two surveys a year, at six-month intervals, in the months of May/June and November/December, and to make use of the administrative information sources of the Sanitel system. (6) This Decision is in compliance with the opinion of the Standing Committee for Agricultural Statistics set up by Council Decision 72/279/EEC (3), HAS ADOPTED THIS DECISION: Article 1 Belgium is authorised to carry out only two surveys a year, at six-month intervals, in the months of May/June and November/December. Article 2 Belgium is authorised to use the administrative information of the Sanitel system to calculate forecasts of gross indigenous production (GIP). However, Belgium will ensure that the quality of the GIP forecasts is maintained by comparing GIP forecasts with actual GIP and by adjusting, if necessary, the method of calculating the forecasts. Article 3 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 13 June 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 149, 21.6.1993, p.1. Directive last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 152,12.6.2002, p. 29. (3) OJ L 179, 7.8.1972, p. 1.